Citation Nr: 1548786	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for a mood disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's appeal originally included the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine, status-post compression fracture.  However, the Veteran did not submit a substantive appeal for this issue following the issuance of the April 2012 statement of the case (SOC).  In fact, in the May 2012 Form 9, the Veteran indicated that he had read the SOC and that he was only appealing the issues listed above.  According, the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine no longer remains in appellate status, and no further consideration is necessary.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record. The record was also held open for 60 days following the Board hearing to allow for the submission of additional evidence.  Thereafter, the Veteran and his representative submitted additional evidence in support of his claims.  

The Board notes that the additional evidence has been received since the RO's last adjudication of the claims in an April 2012 Statement of the Case (SOC).  This additional evidence was received without a waiver of the RO's initial consideration; however, there is no prejudice to the Veteran, as the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, following the issuance of the April 2012 SOC, additional private treatment records, a private medical opinion, VA medical opinions, Social Security Administration (SSA) disability records, and VA examination reports have been associated with the record.  The additional evidence has not been reviewed by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran and his representative have not provided a waiver of the RO's initial consideration of that evidence.  As such, the claims must be remanded to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Moreover, in light of the July 2015 hearing testimony and additional evidence received since the SOC, the Board finds that additional examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral lower extremity radiculopathy and mood disorder.

In addition, the Board finds that a social and industrial survey would be helpful in ascertaining the overall impact of the Veteran's service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his mood disorder and bilateral lower extremity radiculopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected radiculopathy of the right and left lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all manifestations of the Veteran's radiculopathy of the lower extremities and report all signs and symptoms necessary for evaluating the disability under the rating criteria. In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  He or she should also state whether there is complete paralysis with the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected mood disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's mood disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

The social worker should specifically consider the October 2011 VA spine examiner's opinion that the Veteran's spine disability should not preclude sedentary employment; the June 2015 private primary care provider's opinion concerning the Veteran's inability to sit for prolonged periods of time; the July 2015 VA psychiatrist's opinion and the August 2015 VA primary care provider's opinion concerning the Veteran's unemployability; the August 2015 VA mental disorder examiner's opinion that the results from his examination were not indicative of significant impairment in occupational functioning; and the August 2015 VA spine examiner's opinion that the Veteran is incapable of physical work, but he could perform sedentary work with breaks to move every hour.

A written copy of the report should be associated with the claims folder.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the April 2012 SOC. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




